No
Enero

Loy Y
MEN:

nd

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO), y de la otra parte MINERA STRAIT GOLD PERU S.A.C. identificada con R.U.C. N*
20512647031, con domicilio en Avenida Santa María N” 140, distrito de Miraflores, Lima,
debidamente representada por su apoderada señora María Cecilia Gonzáles Guerra,
identificada con Documento Nacional de Identidad N* 08199428, según poder inscrito en el
Asiento AO0001 de la Partida N* 11850722 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N” 172-2010-MEM/DM, publicada en el diario oficial El Peruano con
fecha 19 de abril de 2010, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 19 de mayo de 2010

EST. l> EL INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13" del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) MINERA STRAIT GOLD PERU S.A.C., identificada con R.U.C. N* 20512647031,
con domicilio en Avenida Santa María N* 140, distrito de Miraflores, Lima, debidamente
representada por su apoderada señora María Cecilia Gonzáles Guerra, identificada con
Documento Nacional de Identidad N* 08199428, según poder inscrito en el Asiento AOO001 de
la Partida N* 11850722 del Registro de Personas Jurídicas de la Oficina Registral de Lima de
la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará "EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo Ill.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 04 de febrero de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

Y

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 573,070.00 (Quinientos Setenta y Tres Mil Setenta y
00/100 Dólares Americanos), en un plazo de diecisiete (17) meses contados a partir del mes
de mayo de 2010 hasta setiembre de 2011.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 172-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 19 de abril de 2010, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 19 días del mes de mayo de dos mil diez.

EX ESTADO ELINVERSIONISTA
"9'V'S NYId 0109 LIVELS VYINIW
1107 3YEWZLL3S V 0407 OAVN OUOIW3d 13 NA NOIOWYO1dX3 NA SINOISYJANI 30 VWVYHDONOYO 130 N3WNSIY

LON OX3NV
ANEXO Il

417388

% NORMAS LEGALES

E
Lima, lunes 19 de abril de 2010

PODER EJECUTIVO

ENERGIA Y MINAS

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de Minera
Strait Gold Perú S.A.C. durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N? 172-2010-MEM/DM

Lima, 15 de abril de 2010
CONSIDERANDO:

eo a e porta
modificada
Ley N' 27682, que dispone la devolución el Impuesto Goneral
a las Ventas e Impuesto de Promoción Municipal a los titulares
de la acividad minera durante la fase de exploración;
Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la ista de bienes y servicios se
vé mediante resolución ministenal del Ministeno de
Energia nergía y Minas, previa opinión favorable del Ministerio de
:conomía y Finanzas;
Que, por

¡puest
Que, por Escrito N* 1962049, MINERA STRAIT
PERÚ SAS. solicitó al Ministerio de Energía y Minas la la
suscripción de un Contrato de Inversión en Exploración,

adjuntando la lista de bienes y servicios cuya adquisición le
otorgará el derecho a la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal, durante la
fase de explora(
Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 156-2010-EF/15.01 de a 30 de marzo
de 2010, emitió opinión favorable a la lista de bienes y
servicios presentada por MINERA STRAIT GOLD PERÚ
S.A:C; considerando que la lista presentada por la citada
em con los bienes y servicios aprobados por

Usera Supren Supremo N N? 150-2002-EF, adecuada al Arancel
E Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De. ¡con lo dispuesto en elinciso c) del artículo
6? del Ri Decreto

N* 27623, a
a e do del Reglamento de

Orebeización y Funciones del Ministerio de Energía y Minas,
Supremo N* 031-2007-EM;

SE EFE
Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas € Im de Promoción
Municipal a favor de MINERA STRAIT GOLD PERÚ S.A.C.
durante la fase de exploración, de acuerdo con el Anexo que
forma parte integrante de la presente resolución ministerial.

* Regístrese, comuniquese y publíquese,
PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

ANEXO

DESCRIPCION

2, JE DIOIO PREPARACIONES PARA. FLUIDOS DE. PERFORACIÓN DE POZOS]
LODOS)

3 392690000 PROTECTORES ANTIRRUIDOS DE MATERIA PLASTICA
14. 8401.10.00.00 CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN

5 6505.10.0000 CASCOS DE SEGURIDAD

$ RAND BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEAZOS O SN

[7 TSUE PARTIDA
NACIONAL,

B| 7304.23.00.00 LOS DEMÁS TUBOS DE PERFORACIÓN
1 8207.13.10.00. TRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET
10, 8207.13 20.00 BROCAS CON PARTE OPERANTE DE CERMET.

DESCRIPCION

12|207.1390.00 LOS DEMÁS ÚTRES CON PARTE OPERANTE DE CERMET

13, 8207.19.000.TREPANOS Y CORONAS EXCEPTO DE CERMET

14 8207.19.21.00 ¡BROCAS DIAMANTADAS EXCEPTO DE CERMET

15, 8207.19.29.00 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS

16, 8207.19.30.00 ¡BARRENAS INTEGRALES.

7 8207.1980.00 LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO.

18: 8207.80.00.00 ¡LOS DEMÁS TI S INTERCAMBIABLES

19/8430.4100.00. LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN
ANTOPROPULSADAS

s
20, 1430.49.00.00 LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO

21 B43143.1000 BALANCINES
22 8431 4390.00 LASDEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O PERFORACIÓN DE
SUBPARTIDAS 5430.41 U $430.49

FC A SUBMARINA O AÉREA |
EXAMEN MÉDICO DE ÓRGANOS INTERNOS O PARA LABORATORIOS 0E|

34 9014.80.00.00 DES NSTRMENTOS VARIOS E MNECACÓN
35 9015.10.00.00'TELEMÉTROS

36 9015.20.10.00 TEODOUTOS

37] 9015.20.20.00 TAQUÍMETROS

INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS O|

ELECTRÓNICOS. AN - Ñ

40) 9015.40.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA EXCEPTO]
il ¡O ELECTRÓNICOS

41 9015.80.10.00 LOSDEMÁSINSTRUMENTOS Y APARATOS ELÉCTRICOS O ELECTRÓNICOS]

pl ¡EXCEPTO DE FOTOGRAMETRÍA

42, 9015.80.90.00 'LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS O|
ELECTRÓNICOS - Ñ

43 9015.90.00.00 PARTES Y ACCESORIOS
44 9020.00.00.00 LOS DEMÁS APARATOS RESPIRATORIOS Y MASCARAS ANTIGAS,
EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN MECANISMO MI
"ELEMENTO FILIRANTE AMOVIBLE
45 9027-30.00.00 eres, ESPECTROFOTÓMETROS Y ESPECTROGRAFOS|
'UTLICEN RADIACIONES ÓPTICAS (UY, VISIBLES, IR)
46 9000.33.00.00 ds pos o PSTTIMENTOS Y APARATOS PA MEDIA O CONTR]
(TENSIDAD, RESISTENCIA O POTENCIA, ¿a rosino]

Recs

Il. SERVICIOS

-  Sevciosdeperoacón diamantin yde cculación reversa (roto percusva)

+ Servicios serolopográlicos.

+ Servicios de interpretación muliespectral de imágenes ya sean sateltales equipos
aeolransportados.

+ Ensayos de laboratorio (anásis de minerales, suelos, agua, etc)

|, Otvos Serios Mncalados sos Actividades e Exploración Miner:
Servicio de alojamiento y aímentación del personal operativo del Tilar del
Proyecto.

||. + Serviciode asesoria, consultoria, estudios técnicas especiales y auditorias destinados |
allas actividades de exploración minera.

+ Servicios de desfo, constuccón, montaje ica, elécico y mecánico, amado y

desamaro de maquinarias y equipo necesario para las acviadas de exploración minera.

+ Servicios de inspección, mantenimiento y reparación de maquinaria y equipo uiizado|
nas actividades de exploración minera.

= Alquier o aendamiento inanciero de maquinaria, vehiculos y equipos necesarios

para las actividades de exploración

+ Transporte de personal, maquinaria, equio, materiales y sumiisirs necesario

para las actividades de exploración y la construcción de campamentos.

ANEXO N2 111

MINERA STRAIT GOLD PERÚ S.A.C.

PROPIEDADES MINERAS

1 VALERIA UNO 2003 01-00149-03 603,7300
2  |VALERIA SIETE 2003 01-00430-03 1 000,0000
3 [ALICIA 3 01-02358-99 600,0000
4 ALICIA 4 01-00873-01 389,7310

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Primera Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Minería, Ingeniero
Edgardo Elías Alva Bazán, identificado con Documento Nacional de Identidad N*
06984888, autorizado por el artículo 13” del Reglamento de la Ley N” 27623, aprobado
por Decreto Supremo N” 082-2002-EF y modificatoria, con domicilio en Av. Las Artes Sur
N” 260, San Borja, Lima, a quien en adelante se denominará el ESTADO); y, de la otra
parte, la empresa MINERA STRAIT GOLD PERÚ S.A.C., con Registro Único de
Contribuyente N* 20512647031, inscrita en la Partida N” 11850722 del Registro de
Personas Jurídicas, Zona Registral N* IX, Sede Lima, de la Superintendencia Nacional de
los Registros Públicos, con domicilio en Av. Paseo de la República N* 6010, oficina 403,
distrito de Miraflores, Lima, representada por el señor Karim Salim Kahatt Navarrete,
identificado con DNI N* 07264922, según poder inscrito en el asiento CO0010 de la antes
referida partida electrónica, en adelante EL INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, el Estado y el INVERSIONISTA han celebrado la Primera Adenda
al Contrato de Inversión en Exploración suscrito el 19 de mayo de 2010, al amparo de lo
dispuesto en la Ley N? 27623 y su reglamento, aprobado por el Decreto Supremo N* 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
primera adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N* 046-2012-MEM/DM, publicada en el Diario
Oficial El Peruano con fecha 07 de febrero de 2012, que designa al Ingeniero Edgardo
Elías Alva Bazán como Director General de Minería.

Agregue usted, señor notario, las demás cláusulas de ley e inserte los documentos
referidos en la cláusula segunda.

Lima, 16 de abril de 2012

MINERA STRAIT GOLD PERÚ S.A.C.

VOM

Alva Bazán Karim Salim Kahatt Navarrete
CTOR GENERAL DE MINERÍA REPRESENTANTE LEGAL

Dni
MINISTERIO DE ENERGÍA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MINERA STRAIT GOLD PERU S.A.C.

Conste por el presente documento la primera Adenda al Contrato de Inversión en
Exploración que celebran, de una parte, el Estado Peruano, debidamente representado
por el Director General de Minería Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-
2002-EF, a quien en adelante se denominará "EL ESTADO”; y, de la otra parte, la
empresa MINERA STRAIT GOLD PERÚ S.A.C., con RUC N” 20512647031, con
domicilio en Av. Paseo de la República N* 6010, oficina 403, distrito de Miraflores, Lima,
representada por el señor Karim Salim Kahatt Navarrete, identificado con DNI N*
07264922, según poder inscrito en el asiento CO0010 de la Partida N”* 11850722 del
Registro de Personas Jurídicas, Zona Registral IX, Sede Lima de la Superintendencia
Nacional de los Registros Públicos —- SUNARP, a quien en adelante se denominará "EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración
(en adelante EL CONTRATO) con fecha 19 de mayo de 2010. En la Cláusula Tercera de
EL CONTRATO se señaló que la inversión asciende a US $ 573,070.00 (Quinientos
Setenta y Tres Mil Setenta y 00/100 dólares americanos) debiendo efectuarse en un plazo
de diecisiete (17) meses contados a partir del mes de mayo de 2010 hasta setiembre de
2011.

EL INVERSIONISTA, mediante escrito N” 2128484 de fecha 16 de setiembre de 2011,
solicitó que se apruebe la Modificación del Programa de Inversión en Exploración del
CONTRATO.

Mediante Resolución N* 016-2011-MEM-DGM/CONT, de fecha 15 de diciembre de 2011,
se aprobó la modificación del Programa de Inversión en Exploración de MINERA STRAIT
GOLD PERÚ S.A.C., señalándose que el monto total de inversión asciende a la suma de
US$ 1'818,990.00 (Un Millón Ochocientos Dieciocho Mil Novecientos Noventa y 00/100
Dólares Norteamericanos) para el periodo comprendido entre mayo de 2010 y diciembre
de 2012.

: A La Lista General de Bienes y Servicios y la relación de concesiones mineras indicadas en

EL CONTRATO se mantienen sin modificaciones. Por Resolución de Presidencia N*
4237-2011-INGEMMET/PCD/PM de fecha 06 de setiembre de 2011, las concesiones
mineras se encuentran agrupadas en la actualidad, constituyendo la Unidad Económica
Administrativa (UEA) ALICIA a nombre del INVERSIONISTA.

MINISTERIO DE ENERGÍA Y MINAS
CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo
del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del CONTRATO.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del CONTRATO quedará
redactado en los siguientes términos: “Por medio del presente contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula Primera, numeral
1.1 por un monto total de US$ 1'818,990.00 (Un Millón Ochocientos Dieciocho Mil
Novecientos Noventa y 00/100 Dólares Norteamericanos) para el periodo comprendido
entre mayo de 2010 y diciembre de 2012”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del CONTRATO se modifica en el sentido de considerar que las inversiones en
exploración para el periodo comprendido entre mayo de 2010 y diciembre de 2012
ascienden a un monto total de US$ 1'818,990.00 (Un Millón Ochocientos Dieciocho Mil
Novecientos Noventa y 00/100 Dólares Norteamericanos) el mismo que se adjunta.

CLÁUSULA QUINTA: SALVAGUARDA

Las partes acuerdan que todas las demás cláusulas del CONTRATO suscrito con fecha
19 de mayo de 2010 se mantienen vigentes, en tanto no contradigan lo dispuesto en la
presente adenda

L, En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 16 días del mes de abril de 2012.

Old

EL INVERSIONISTA

ANEXO N* |

RESUMEN DE LA MODIFICACION DEL CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN EN EL PERIODO MAYO 2010 A DICIEMBRE 2012
MINERA STRAIT GOLD PERÚ S.A.C.
(US$)

¡Servicios

a) Servicios de operaciones de

Topográficos y geodésicos. 5 000|

[Geológicos y geotécnicos (Incluye 00 OS 16800] 13 200| 10200 9000| 49200] 9150] 7200] 7200] 7200 7200) 7200| 7200] 7200| 7200 7200| 7200] 7200] 88350] 137580

petrográficos, mineragráficos,

hidrológicos, restitución fotogramétrica,

fotografias aéreas, mecánica de

|1ocas), ¿AA+ -|

¡Servicios geofísicos y geoquímicos 7000] 17000] 28800 8.900] 5800| 5800] 5800 5800| 81900] 800] 82 500]

A J—

[Servicios de perforación diamantina y 25000 | 50 000 | 50.000 | 50.000 | 50.000 | 50 000 | 25 000 | 300 000] 119.000| 119 000| 119 000| 119000| 119000| 119000| 119.000] 119.000| 17 000] 731000] 1150000]

|de circulación reversa (roto percusiva).

¡Servicios de interpretación 10 000] 10 000] 10 0001

'multiespectral de Imágenes ya sean

satelitales o equipos

'aerotransportados.

[Ensayes de laboratorio (Análisis de 300] 700] 700] 1900] 5000] 7000] 6 8000] 8000] 6000] 600] 6 1 37500] 46 400]
3350| 3350| 7500| 7500| 7500 7500 75800] 7500] 51700] 9oo| 900 Soo] 9oo| 9oo| oo] 300) 3 3000] 3000] 3000| 2000] 2000] 2000| 2000] 2000] 31000] 38 900]

[de personal operativo del titular del

ps AS
Servicios de diseño, construcción,

maquinarias y equipo necesario para
|las actividades de exploración minera, |
Servicio de inspección, mantenimiento [1 000]
y reparación de maquinaria y equipo
tlizado en las actividades de
[exploración minera._________]
Alquiler o arrendamiento financiero de
maquinaria vehículos y equipos
necesarios para las actividades de
exploración,
"Transporte de personal, maquinaria,
equipo, materiales y suministros
necesario para actividades de
exploración y construcción de

so 3000] 3000] 3000] 3000| 3000| 3000) 3000] 3000) 3000 3000| 3000] 38000 95740]

4540] 4240] 4240] 2 4240) 4240] 3820] 3400 3400 3700] 3.400| 3400  47160| 91100

Servicios relacionados a la protección 11700 1800] 1.800]
ambiental.

Servicios de sistemas e informática, 100] 100] 100] 800| |
¡Servicios de comunicaciones, incluye 200)  200|  200| 4800] 1000] 1000| 1000 1000]

¡comunicación radial, telefonía satelital.
Servicios de seguridad industrial y

